Case 3:18-cv-00225-RLY-MPB Document 34 Filed 04/12/19 Page 1 of 4 PageID #: 235



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

 MEMORIAL HOSPITAL AND HEALTH   )
 CARE CENTER,                   )
                                )
           Plaintiff,           )
                                )
 v.                             )                  C.A. 3:18-cv-00225-RLY-MPB
                                )
 HOUSTON INTERNATIONAL          )
 INSURANCE GROUP, HIIG ACCIDENT )
 & HEALTH, GREAT MIDWEST        )
 INSURANCE COMPANY, and         )
 WEBTPA,                        )
                                )
           Defendants.          )

       DEFENDANTS HOUSTON INTERNATIONAL INSURANCE GROUP, LTD.,
                 GREAT MIDWEST INSURANCE COMPANY, AND
           HIIG ACCIDENT & HEALTH’S PRELIMINARY WITNESS LIST

          COME NOW, Defendants Houston International Insurance Group, Ltd.,1 Great Midwest

 Insurance Company and HIIG Accident & Health2 (collectively, “Defendants”), by and through

 their counsel, and submit their preliminary witness list pursuant to the Court’s Case Management

 Order:

          1.    Richard Pea
                Memorial Hospital and Health Care Center
                800 West 9th Street
                Jasper, IN 47546

          2.    Jean Casolaro
                Gregory & Appel Insurance
                1402 N. Capitol Avenue #400
                Indianapolis, IN 46202

 1
     Defendant Houston International Insurance Group, Ltd. is merely a parent company and,
     therefore, is not a proper defendant in this matter.
 2
     Defendant HIIG Accident & Health is a division of Defendant Great Midwest Insurance
     Company and does not exist as an independent entity; therefore, it is not a proper
     defendant in this matter.
Case 3:18-cv-00225-RLY-MPB Document 34 Filed 04/12/19 Page 2 of 4 PageID #: 236




        3.      Dr. James Considine
                Considine & Associates
                25401 Cabot Road, Suite 200
                Laguna Hills, CA 92653

        4.      Sheila Rich
                HIIG
                c/o Blaire B. Johnson
                1001 Fannin Street, Suite 2700
                Houston, Texas 77002

        5.      Stephanie Watson
                HIIG
                c/o Blaire B. Johnson
                1001 Fannin Street, Suite 2700
                Houston, Texas 77002

        6.      Any witnesses identified by Plaintiff or other defendants.

        7.      Any witnesses necessary for foundation or rebuttal.

        8.      Any witnesses necessary for impeachment.

        Defendants reserve the right to supplement or amend this preliminary witness list based

 upon the results of further investigation and discovery.

        Dated: April 12, 2019.

                                               Respectfully submitted,

                                               By: /s/ Blaire B. Johnson
                                                  Thomas F. A. Hetherington**
                                                  Texas Bar No. 24007359
                                                  Blaire B. Johnson*
                                                  Texas Bar No. 24064968
                                                  Jennifer H. Frank**
                                                  Texas Bar No. 24087537

                                               MCDOWELL HETHERINGTON LLP
                                               1001 Fannin Street, Suite 2700
                                               Houston, Texas 77002
                                               Telephone: (713) 337-5580
                                               Facsimile: (713) 337-8850
                                               Email: Tom.Hetherington@mhllp.com
Case 3:18-cv-00225-RLY-MPB Document 34 Filed 04/12/19 Page 3 of 4 PageID #: 237



                                    Email: Blaire.Johnson@mhllp.com
                                    Email : Jennifer.Frank@mhllp.com

                                       * Admitted
                                       **To be admitted

                                    Sally Franklin Zweig, No. 11367-49
                                    Kristopher N. Kazmierczak, No. 19430-49
                                    KATZ KORIN CUNNINGHAM, PC
                                    334 North Senate Avenue
                                    Indianapolis, Indiana 46204
                                    Office: (317) 464-1100
                                    Fax: (317) 464-1111
                                    szweig@kkclegal.com
                                    kkaz@kkclegal.com

                                    ATTORNEYS FOR DEFENDANTS HOUSTON
                                    INTERNATIONAL INSURANCE GROUP,
                                    HIIG ACCIDENT & HEALTH, AND GREAT
                                    MIDWEST INSURANCE COMPANY
Case 3:18-cv-00225-RLY-MPB Document 34 Filed 04/12/19 Page 4 of 4 PageID #: 238



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April 2019, a copy of the foregoing was sent to
 the following parties by email:

        N. Kent Smith
        Andrew B. Howk
        HALL, RENDER, KILLIAN, HEATH & LYMAN, P.C.
        500 North Meridian Street, Suite 400
        Indianapolis, Indiana 46204-1293

        Theodore Blanford
        Mark Michael Holdridge
        HUME SMITH GEDDES GREEN AND SIMMONS, LLP
        54 Monument Circle, Fourth Floor
        Indianapolis, Indiana 46204-2996



                                                    s/ Blaire B. Johnson
                                                    Blaire B. Johnson




 MCDOWELL HETHERINGTON LLP
 1001 Fannin Street, Suite 2700
 Houston, Texas 77002
 Telephone: (713) 337-5580
 Facsimile: (713) 337-8850
 Email: Tom.Hetherington@mhllp.com
 Email: Blaire.Johnson@mhllp.com
 Email : Jennifer.Frank@mhllp.com
